Connecticut Water Service, Inc. 93 West Main Street Clinton, Connecticut 06413-1600 2008 Second-Quarter Report September To Our Shareholders: Dividend Increase I am pleased to inform you that on August 19, 2008, your Board of Directors increased the annual dividend rate on common shares by two cents to $0.89 cents per share, which is 2.3% above the current cash dividend. This dividend increase is double the amount of recent annual dividend increases. Your Board agreed that this was the right time for a greater-than-usual increase, given the positive results we have achieved by renewing our focus on the regulated-water-utility segment of our business. With this year’s increase, the Company has now raised its dividend payment in each of the last 39 years. The Company has paid a dividend without interruption or reduction in every quarter since its founding 52 years ago. Second-Quarter Earnings Your company reported net income of $2.9 million, or $0.35 per basic common share, for the three months ending June 30, 2008. For the same period in 2007, the Company reported net income of $1.9 million, or $0.22 per basic common share.
